EXHIBIT 10.11

[FORM]

MULTIPLE CLASS PLAN

on behalf of

[NAME OF FUND/SERIES]

This Multiple Class Plan (the “Plan”) has been adopted unanimously by the Board
members of [NAME OF TRUST] (the “Investment Company”) for its series, [Name of
Fund/Series] (the “Fund”). The Board has determined that the Plan, including the
expense allocation methods among the classes, is in the best interests of each
class of the Fund, the Fund and the Investment Company as a whole. The Plan sets
forth the provisions relating to the establishment of multiple classes of shares
of the Fund, and supersedes any Plan previously adopted for the Fund.

1. The Fund shall publicly offer [applicable number] classes of shares, to be
known as [Class A Shares,] [Class C Shares,] [Class R Shares] and [Advisor
Class/Class Z Shares.] [The sale to new investors of a fifth class of shares,
known as Class B Shares, has been discontinued. Class B Shares continue to be
available only for reinvestment of dividends by existing Class B shareholders of
the Fund, or in connection with an exchange into the Fund by existing Class B
shareholders of other funds within Franklin Templeton Investments.] (Added in
7/05 by BGL)

2. Class A Shares shall carry a front-end sales charge ranging from [    % -
    %], and Class B Shares, Class C Shares, Class R Shares and the [Advisor
Class/Class Z Shares] shall not be subject to any front-end sales charges.

3. Class A Shares shall not be subject to a contingent deferred sales charge
(“CDSC”), except in the following limited circumstances. On investments of $1
million or more, a contingent deferred sales charge of 1.00% [0.75% for taxable
income, tax-free income and hybrid funds added 9/08] of the lesser of the
then-current net asset value or the original net asset value at the time of
purchase applies to redemptions of those investments within the contingency
period of 18 months from the calendar month following their purchase. The CDSC
is waived in certain circumstances, as described in the Fund’s prospectus and
statement of additional information (“SAI”).

Class B Shares shall be subject to a CDSC with the following CDSC schedule:
(a) Class B Shares redeemed within 2 years of their purchase shall be assessed a
CDSC of 4% on the lesser of the then-current net asset value or the original net
asset value at the time of purchase; (b) Class B Shares redeemed within the
third and fourth years of their purchase shall be assessed a CDSC of 3% on the
lesser of the then-current net asset value or the original net asset value at
the time of purchase; (c) Class B Shares redeemed within 5 years of their
purchase shall be assessed a CDSC of 2% on the lesser of the then-current net
asset value or the original net asset value at the time of purchase; and
(d) Class B Shares redeemed within 6 years of their purchase shall be assessed a
CDSC of 1% on the lesser of the then-current net asset value or the original net
asset value at the time of purchase. The CDSC is waived in certain circumstances
described in the Fund’s prospectus and SAI.

 

1



--------------------------------------------------------------------------------

Class C Shares redeemed within 12 months of their purchase shall be assessed a
CDSC of 1.00% on the lesser of the then-current net asset value or the original
net asset value at the time of purchase. The CDSC is waived in certain
circumstances as described in the Fund’s prospectus and SAI.

[Class R Shares/Advisor Class/Class Z Shares] shall not be subject to any CDSC.

4. The distribution plan adopted by the Investment Company pursuant to Rule
12b-1 under the Investment Company Act of 1940, as amended, (the “Rule 12b-1
Plan”) associated with the Class A Shares may be used to compensate
Franklin/Templeton Distributors, Inc. (the “Distributor”) or others for expenses
incurred in the promotion and distribution of the Class A Shares. Such expenses
include, but are not limited to, the printing of prospectuses and reports used
for sales purposes, expenses of preparing and distributing sales literature and
related expenses, advertisements, and other distribution-related expenses, any
distribution or shareholder servicing fees paid to securities firms or others
who provide personal assistance to shareholders in servicing their accounts and
have executed a servicing agreement with the Investment Company for the Class A
Shares, the Distributor or its affiliates.

The Rule 12b-1 Plan associated with the Class B Shares has two components. The
first component is an asset-based sales charge to be retained by the Distributor
to compensate Distributor for amounts advanced to securities dealers or their
firms or others with respect to the sale of Class B Shares. In addition, such
payments may be retained by the Distributor to be used in the promotion and
distribution of Class B Shares in a manner similar to that described above for
Class A Shares. The second component is a shareholder servicing fee to be paid
to securities firms or others who provide personal assistance to shareholders in
servicing their accounts and have executed a servicing agreement with the
Investment Company for the Class B Shares, the Distributor or its affiliates.

The Rule 12b-1 Plan associated with the Class C has two components. The first
component is a shareholder servicing fee, to be paid to securities firms or
others who provide personal assistance to shareholders in servicing their
accounts and have executed a servicing agreement with the Investment Company for
the Class C, the Distributor or its affiliates. The second component is an
asset-based sales charge to be retained by the Distributor during the first year
after the sale of shares and, in subsequent years, to be paid to dealers or
retained by the Distributor to be used in the promotion and distribution of
Class C, in a manner similar to that described above for Class A Shares.

The Rule 12b-1 Plan associated with the Class R Shares may be used to compensate
the Distributor or others for distribution activities and/or for providing
shareholder services. Distribution fees paid under the Rule 12b-1 Plan may be
retained by the Distributor to compensate the Distributor for amounts advanced
to securities dealers or their firms or others (including retirement plan
recordkeepers) with respect to the sale of Class R Shares. In addition, such
distribution fee payments may be retained by the Distributor to be used in the
promotion and distribution of Class R Shares in a manner similar to that
described above for Class A Shares, or may be paid out to dealers or others
(including retirement plan recordkeepers) that perform similar distribution
activities. Shareholder servicing fees may be paid to the Distributor or to

 

2



--------------------------------------------------------------------------------

securities firms or others (including retirement plan recordkeepers) who have
executed a servicing agreement for Class R Shares with the Investment Company,
the Distributor or its affiliates as compensation for providing personal
assistance to shareholders or beneficial owners in servicing their accounts.

The Rule 12b-1 Plans for the Class A, Class B, Class C and Class R Shares shall
operate in accordance with the Conduct Rules of the Financial Industry
Regulatory Authority (“FINRA”).

No Rule 12b-1 Plan has been adopted on behalf of the [Advisor Class/Class Z
Shares] and, therefore, the [Advisor Class/Class Z Shares] shall not be subject
to deductions relating to Rule 12b-1 fees.

5. The only difference in expenses as between Class A, Class B, Class C, Class R
and [Advisor Class/Class Z] shall relate to differences in Rule 12b-1 plan
expenses, as described in the applicable Rule 12b-1 Plans; however, to the
extent that the Rule 12b-1 Plan expenses of one Class are the same as the Rule
12b-1 Plan expenses of another Class, such classes shall be subject to the same
expenses.

6. There shall be no conversion features associated with the Class A, Class C,
Class R and [Advisor Class/Class Z]. Each Class B Share, however, shall be
converted automatically, and without any action or choice on the part of the
holder of the Class B Shares, into Class A Shares on the conversion date
specified, and in accordance with the terms and conditions approved by the [NAME
OF TRUST]’s Board of Trustees [or Directors] and as described, in the Fund’s
prospectus relating to the Class B Shares, as such prospectus may be amended
from time to time; provided, however, that the Class B Shares shall be converted
automatically into Class A Shares to the extent and on the terms permitted by
the Investment Company Act of 1940, as amended (the “Act”), and the rules and
regulations adopted thereunder.

7. Shares of Class A, Class B, Class C, Class R and [Advisor Class/Class Z] may
be exchanged for shares of another investment company within the Franklin
Templeton Group of Funds according to the terms and conditions stated in each
fund’s prospectus, as it may be amended from time to time, to the extent
permitted by the Investment Company Act of 1940, as amended (the “1940 Act”),
and the rules and regulations adopted thereunder.

8. Each class will vote separately with respect to any Rule 12b-1 Plan related
to, or which now or in the future may affect, that class.

9. On an ongoing basis, the Board members of the Fund, pursuant to their
fiduciary responsibilities under the 1940 Act and otherwise, will monitor the
Fund for the existence of any material conflicts between the interests of the
various classes of shares. The Board members, including a majority of the Board
members who are not “interested persons” (as defined in the 1940 Act) of the
Fund, its investment manager or the Distributor and who have no direct, or
indirect financial interest in the operation of the Rule 12b-1 Plan (the
“independent Board members”), shall take such action as is reasonably necessary
to eliminate any such conflict that may develop. [Franklin Advisers, Inc.] and
Franklin/Templeton Distributors, Inc. shall be responsible for alerting the
Board to any material conflicts that arise.

 

3



--------------------------------------------------------------------------------

10. All material amendments to this Plan must be approved by a majority of the
Board members, including a majority of the independent Board members.

11. I, Karen L. Skidmore, Vice President and Secretary of the [Name of
Fund/Trust], do hereby certify that this Multiple Class Plan was adopted on
behalf of the [Name of Fund/Series], by a majority of the Board members of the
Fund, including a majority of the independent Board members, on
                    .

 

 

Karen L. Skidmore

Vice President & Secretary

 

4